DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-4 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2020 and 03/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (JP 2001218553 A) in view of Katoh (US 20060237178 A1).

Regarding claim 1:
Kashiwagi discloses a food cooling method ([0001]) comprising: 
a dehumidifying step of performing mainly a dehumidifying process on food by cooling the food with cool air of a first blow-out temperature at which no frost is generated on a first heat exchanger #22 (Fig. 2, [0015, 0022, & 0026-0027]: in chamber 5A, the food product is cooled to a temperature in the range of + 15 ° C. to + 20 ° C.. At this temperature, no frost is generated on heater #22); and 
a cooling step of performing mainly a cooling process on the food by cooling the food having undergone the dehumidifying step with cool air of a second blow-out temperature which is lower than the first blow-out temperature and at which frost may be generated on a second heat exchanger #26 (Fig. 2, [0024 & 0026-0027]: the food product transitions to chamber 5B where it is cooled to a temperature in the range of −0.5 ° C. to -1 ° C.. At a temperature below 0° C., frost may be generated on cooler #26).

Kashiwagi does not discloses wherein first and second heat exchangers have fins.



Accordingly, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the method of Kashiwagi with the heat exchangers comprising fins as taught by Kashiwagi.

One of ordinary skills would have recognized that employing heat exchangers with fins would have increased the heat exchange surface area; thereby, providing a more efficient system.

Regarding claim 2:
Kashiwagi as modified discloses all the limitations.
Kashiwagi further discloses wherein the first temperature falls within a range of 10°C to 20°C and the second temperature falls within a range of -5°C to 0°C. (see at least [0027]).

Regarding claims 3-4:
Kashiwagi as modified discloses all the limitations, except for wherein a pitch of the second fins falls within a range of 2 mm to 5 mm.

Katoh further teaches wherein a pitch of the fins of the heat exchanger falls within a range of 2 mm to 5 mm (see Fig. 5, and at least [0179]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the method of Kashiwagi as modified with the second heat exchanger comprising a fin pitch falling within a range of 2 mm to 5 mm, as further taught by Katoh.

One of ordinary skills would have recognized that doing so would have provided an efficient thermal profile for an operation of a specific size; thereby, making improving the efficiency of the method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Katori (US 7625271 B2) teaches a cooling method where carcasses are cooled at 1 degree, and then at sub-zero temperature.

Matsui (US 20160054038 A1) teaches that frost forms at sub-zero Celsius temperature.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763